DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Due to communications filed 11/10/20, the following is a final office action. Claims 1, 18 and 20 are amended.  Claims 21-24 are new.  Claims 1-24 are pending in this application and are rejected as follows.  The Office action has been modified to reflect the claim amendments.
Claim Objections
Claim 22 is objected to because of the following informalities:  It depends on itself.  Appropriate correction is required.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,

Claims 1-24 are rejected under 35 U.S.C, 101 because the claimed invention is directed to a judicial exception (l.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

With regard to the present claims 1-24, these claim recites a series of steps and, therefore, is a process, and ultimately, is statutory.



Furthermore, the claims are not integrated into a practical application. The claim as a whole merely describes how to generally "apply" the concept of accessing, analyzing, updating, and communicating shipment information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing shipment records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.

Finally, the claims do not recite an inventive concept. As noted previously, the claim as a whole merely describes how to generally "apply" the concept of accessing, analyzing, updating, and communicating information related to shipment records in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Erie et al (US 20100049537 A1), and further in view of Powers et al (US 20180374046 A1).

As per claim 1, Erie et al discloses:
Receiving at the one or more computers a goods order data sample of an acceptable size, the goods order data sample taken from previous goods orders received by a shipper for whom shipping optimization is being performed; Performing, as a part of the computer-implemented carton optimization method an order cubing operation to determine a best fitted carton for each sample order, which results in a set of optimally fitted cartons for all orders in the previously taken order sample, (Erie et al (US 20100049537 A1), [0060] The sample data in table 600 corresponds to the above-discussed examples where 37 widgets of type "W2" and 16 widgets of type "W3" are to be shipped to a particular destination. The bulk packing algorithm determined, for this example, that the recommended packing for the type "W2" widgets was to use 7 full bulk packs, each containing 5 of these widgets, and 2 single packs. The bulk packing algorithm also determined, for the example, that the recommended packing for the type "W3" widgets was to use 2 full bulk packs, each containing 6 of these widgets, and 1 partial bulk pack containing 4 of these widgets. Accordingly, table 600 contains 2 rows for each of these widget types to specify their recommended pack configurations. (The sample data in table 600 indicates that the type "W2" widgets correspond to 3 different orders, whereas the type "W3" widgets all correspond to a single order.; [0069] When performing the order consolidation algorithm, an embodiment of the present invention may use a number of tables (or other data structures, equivalently) in which information is stored. Sample tables will now be described; [0099] Referring now to FIG. 16, a flowchart is provided depicting logic which may be used when implementing a shipping cost optimization algorithm. Shipping carriers may charge a fixed base amount for a particular package size, with added charges if the actual weight of the package exceeds a predetermined weight. In this situation, if the weight of a particular package does not reach the predetermined weight, then the shipper of the items in the package is not making the most cost-effective use of the space in that package. A shipping carrier may charge based on the so-called "dimensional weight" for a package that is relatively large in volume but relatively light in weight. 

Erie et al does not disclose the following limitations:
Performing, as a part of the computer-implemented carton optimization method, an optimal carton set searching step by applying a specialized genetic algorithm with the reduced number of feasible cartons resulting from the previous pre-searching adjustment step serving as an input; outputting determining and presenting an optimized carton set that will fit all orders in the sample and will also reduce dimensional weighing shipping cost; 
However, Powers et al discloses:
([0008] [introduces the relationship between the dimensional weight associated with the at least one container and a rate table that comprises shipping rates according to a discount or deal agreed between the user and at least one of the one or more shipping carriers regarding the dimensional weight, which Examiner interprets as comparable to the dimensional weighting shipping cost of the present invention]; ALSO SEE [0031] In contrast, the presently disclosed systems and methods remove those subjective determinations and replace them with objective, rules-based calculations to optimize packing and cartonization based on cost or any number of other factors. Where packers previously calculated a carton solution without regard to the shipping cost, the effects of rates and other shipping costs are now directly incorporated in the carton solution in a single, rules-based process. Where subjective determinations were made regarding the specifics of shipping, a process is now defined with objective inputs and an optimized output; [0048] An optimized solution in the context of the disclosed system and methods is typically a cost-optimal solution. Through the present disclosure, a cost-optimal solution refers to a solution that is optimal for packing products or items based on a method or algorithm disclosed in various embodiments, based on various parameters that are set up as default, input by a user, or calculated based on user preference or previous behaviors. Items to be shipped are sorted into packages that are optimized against carrier rate tables and dim weight rules to achieve the lowest cost shipping solution. However, in some embodiments a packing and shipping solution may be optimized for volume, weight, density, quantity of packages, or any number of other factors; [0076] In one embodiment, an algorithm or sub-process may be used to perform the operation 410 to sort new containers by cost. Using cartons as an example of containers, the algorithm determines which kind of new carton to open to arrive at a cost-optimal solution, if the next item cannot be placed into any existing cartons. According to one embodiment, using the algorithm called SelectCartonByCost, the disclosed method receives inputs of: (1) next Items, which represents a list of unpacked items, sorted by user-defined sequence or volume descending, and having dimensional information; (2) a list of cartons having dimensional information, and optionally also including a flat Cost and/or a rate Model(w) defined for each available carton type, referred to as available Carton Types; and (3) usable Space, which represents an estimate of average volume efficiency of the final packing.).
determining if the cartons of the optimized carton set are present in the shipping carton inventory of the shipper, and adjusting the shipping carton inventory accordingly if not; 
However, Powers discloses: ([0087] Referring back to FIG. 2, at operation 211, image generation is conducted and processes are rendered for all items. Images or other visual representations of the optimized packing solution may be displayed to a user via a display or a GUI. Displays may be provided, for example, on a warehouse management computer that shows a pick and pack list, on a shipping computer to show a reference image that explains the packing solution and/or explains the shipping rates, or on an online shopping website to display an optimized shipping solution for items in a shopping cart. A shopping cart display may show selected items in cartons, and may be manipulated by a user. As items are added or removed from the shopping cart, the optimized shipping solution may be updated and a new display provided to the user. Display may also be provided to a customer when processing return shipping for items to be returned; [0089] In some embodiments a user may use the GUI to view and modify the optimized shipping solution. For example, a user may be able to break apart items in a package, change package sizing, alter the dim weight, input an additional condition like weekend delivery, or take other actions that modify the optimized solution provided by the software on the API Host Server 101. Then, at operation 213, the full response is returned to the user to end method 200. ).
and use by the shipper of the cartons of the optimized carton set for shipping order items of subsequently-received orders.
However Powers discloses: [0034] The present disclosure is not merely automating a pre-existing process to make it faster. Rather, the presently disclosed subject matter allows computers to produce optimal packing solutions using a set of objective rules; the optimal packing solutions were previously available only with the benefit of subjective inputs from packers. The disclosed systems and methods use a combined order of specific rules that render information into a specific format that is then used and applied to create desired results: packing instructions for an optimal cartonization and shipping solution.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Powers et al in the systems of Erie, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 4, Erie does not disclose the following:
wherein a secondary pre-order cubing adjustment operation is performed prior to the order cubing operation.

However, Powers discloses several examples where cubing is adjusted as shown in [0085], In addition, the act of a pre-order cubing adjustment being performed prior to an order cubing operation is obvious since a pre-operation happens before an actual operation.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Powers et al in the systems of Erie, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 21, Erie does not disclose:
wherein the one or more computers are in communication with a warehouse management system of the shipper, and the goods order data sample is retrieved by the one or more computers from a data store associated with the warehouse management system of the shipper.
However, Powers discloses in [0087] Referring back to FIG. 2, at operation 211, image generation is conducted and processes are rendered for all items. Images or other visual representations of the optimized packing solution may be displayed to a user via a display or a GUI. Displays may be provided, for example, on a warehouse management computer that shows a pick and pack list, on a shipping computer to show a reference image that explains the packing solution and/or explains the shipping rates, or on an online shopping website to display an optimized shipping solution for items in a shopping cart.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Powers et al in the systems of Erie, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5, 7, 10, 13, 18, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erie et al (US 20100049537 A1), and further in view of Powers et al (US 20180374046 Al), and further in view of Arunapuram, (US 20130041836 Al).

As per claim 5, Erie does not disclose: 
wherein the pre-order cubing adjustment operation combines all items of identical or substantially identical dimensions in a given order into a single item for analysis purposes, (However, Arunapuram discloses: [0032] Multi-container MIP solver is capable of optimally selecting the right combination of resources or containers to pack a set of items. The objective of multi-container MIP solver may be to minimize the total number of containers used and/or minimize the cost. For each resource or container type, multi-container MIP solver estimates the number of containers of those type that are needed to pack all of the items. Multicontainer MIP solver is also able to mix different resource or containers types to provide an estimate that uses more than one type of resource or container. In some embodiments, multi-container MIP solver utilizes heuristic solver with a quick packing method, to perform the estimation of numbers of resources needed for each resource type. As a result, multi-container MIP solver produces multiple estimates of the number of containers needed depending on the container type.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Arunapuram in the systems of Erie, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 7, Erie does not disclose the following limitations:

the order cubing operation uses a Modified Large Area Fits First (MLAFF) algorithm for the order cubing procedure; and during the order cubing operation: the lengths and widths of all items in a given order being cubed are initially placed into a list, the resulting list of dimensions is sorted, the length and width dimensions of the selected carton are determined by the largest and second largest dimension on the item dimension list, the length and width of each item is multiplied to determine an area.

However, Powers et al discloses in [0028] Since different shipping carriers likely have different pricing based on weight of a package and distance to be shipped (typically assessed by the number of "zones" a package must cross or a stepped-distance zone from origination point), the presently disclosed method accounts for different rate tables and rate schemes of different shipping carriers. Shipping carriers also allocate different charges based on a "dim factor" or "dimensional factor" which approximates the density of a package. A "dimensional weight" is calculated as the volume of a package (length multiplied by width multiplied by height) divided by the dim factor. Low density packages are typically penalized or given a separate pricing table that is not exclusively based on weight. In other words, once a package has a sufficiently low density, it is typically charged by the higher of either its actual weight or its dimensional weight; ([0049] Prepack checks are conducted at operation 203. During prepack checks items can be passed in either assuming they will be shipped in their existing packaging or may already be placed in specific containers. At operation 205, items are sorted by the user-specific item sort, which typically results in a volume descending order of the items. In other embodiments, the results may be ranked in other orders, e.g., by the longest single dimension of the items, by the largest cross section of the items, by the highest weight of the items, etc. At operation 207, containers are sorted in an order of ascending relative cost, and overrides may be applied, for example, on the basis of total rate, rate per unit volume, or rate per unit weight. In other embodiments, the containers may be ranked in other orders, e.g., by an ascending order of additional cost to add next product in the containers, by an ascending order of cost per product in the containers, etc. [0056] In this embodiment, rate Model(w) is a shipment-detail-specific and carton-specific function that returns the estimated rate (cost) of a carton considering order details, additional services, delivery date obligations, insurance, shipping distance, fuel cost, and other factors, dependent upon the estimated final carton weight w; the flat Cost is a shipment-detail-specific and carton-specific static cost associated with the materials, fixed surcharges, flat rates, and other factors, for the carton, strictly independent of the estimated final carton weight w. To wit, cost is estimated by the sum of rate Model(w) and flat Cost. If both values are 0, the carton volume is substituted as the flat Cost. In one example, a goal of most-items selects cartons to maximize the count of items packed in each carton, and uses volume-based methods. In another example, a goal of lowest-cost minimizes deltaCost, or the cost increase caused by nextltem. The deltaCost is found by rate Model(wt)-rate Model(wO), where wO is the weight of the carton as currently packed, and wt is the weight of the carton including nextltem).

the items in the order are arranged beginning with the item of largest determined area, ([0010] In a preferred embodiment, the first ranking list includes the plurality of products in a volume descending order).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Powers et al in the systems of Erie, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 10, Erie does not disclose the following, however, Powers discloses: when a preexisting set of cartons is to be modified or replaced: performing a pre-searching adjustment operation in which the number of possible combinations present in the set of optimally fitted cartons generated by the order cubing operation is narrowed down, starting with m cubed cartons and ending up with feasible cartons that are used for searching; where m > m2', wherein the pre-searching adjustment operation results in the construction of a new finalized cubed carton set that includes all representative cartons having similar dimensions; and wherein the carton with largest length, width and height dimensions of the set is taken to be the representative of the set, ([0049] Prepack checks are conducted at operation 203. During prepack checks items can be passed in either assuming they will be shipped in their existing packaging or may already be placed in specific containers. At operation 205, items are sorted by the user-specific item sort, which typically results in a volume descending order of the items. In other embodiments, the results may be ranked in other orders, e.g., by the longest single dimension of the items, by the largest cross section of the items, by the highest weight of the items, etc. At operation 207, containers are sorted in an order of ascending relative cost, and overrides may be applied, for example, on the basis of total rate, rate per unit volume, or rate per unit weight. In other embodiments, the containers may be ranked in other orders, e.g., by an ascending order of additional cost to add next product in the containers, by an ascending order of cost per product in the containers, etc. [0056] In this embodiment, rate Model(w) is a shipment-detail-specific and carton-specific function that returns the estimated rate (cost) of a carton considering order details, additional services, delivery date obligations, insurance, shipping distance, fuel cost, and other factors, dependent upon the estimated final carton weight w; the flat Cost is a shipment-detail-specific and carton-specific static cost associated with the materials, fixed surcharges, flat rates, and other factors, for the carton, strictly independent of the estimated final carton weight w. To wit, cost is estimated by the sum of rate Model (w) and flat Cost. If both values are 0, the carton volume is substituted as the flat Cost. In one example, a goal of most-items selects cartons to maximize the count of items packed in each carton, and uses volume-based methods. In another example, a goal of lowest-cost minimizes deltaCost, or the cost increase caused by nextltem. The deltaCost is found by rate Model(wt)-rate Model(wO), where wO is the weight of the carton as currently packed, and wt is the weight of the carton including nextltem).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Powers et al in the systems of Erie, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 13, Erie does not disclose:
However Arunapuram discloses further comprising unioning the set of previous given cartons, the finalized cubed carton set, and the pseudo big carton to produce a final feasible carton set that includes all different cases for carton optimization and may be used during subsequent determination of an optimal carton set, ([0032] Multi-container MIP solver is capable of optimally selecting the right combination of resources or containers to pack a set of items. The objective of multi-container MIP solver may be to minimize the total number of containers used and/or minimize the cost. For each resource or container type, multicontainer MIP solver estimates the number of containers of those type that are needed to pack all of the items. Multi-container MIP solver is also able to mix different resource or containers types to provide an estimate that uses more than one type of resource or container. In some embodiments, multi-container MIP solver utilizes heuristic solver with a quick packing method, to perform the estimation of numbers of resources needed for each resource type. As a result, multi-container MIP solver produces multiple estimates of the number of containers needed depending on the container type.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Arunapuram in the systems of Erie, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 18, Erie et al discloses:

Receiving at the one or more computers a goods order data sample of an acceptable size taken from previous goods orders received by the shipper, the acceptability of the size of the data sample determined using a statistical approach that restricts the difference between the sample mean and the population mean, within some maximum error, (Erie et al (US 20100049537 A1) [0060] The sample data in table 600 corresponds to the above-discussed examples where 37 widgets of type "W2" and 16 widgets of type "W3" are to be shipped to a particular destination. The bulk packing algorithm determined, for this example, that the recommended packing for the type "W2" widgets was to use 7 full bulk packs, each containing 5 of these widgets, and 2 single packs. The bulk packing algorithm also determined, for the example, that the recommended packing for the type "W3" widgets was to use 2 full bulk packs, each containing 6 of these widgets, and 1 partial bulk pack containing 4 of these widgets. Accordingly, table 600 contains 2 rows for each of these widget types to specify their recommended pack configurations. (The sample data in table 600 indicates that the type "W2" widgets correspond to 3 different orders, whereas the type "W3" widgets all correspond to a single order.; [0069] When performing the order consolidation algorithm, an embodiment of the present invention may use a number of tables (or other data structures, equivalently) in which information is stored. Sample tables will now be described; [0099] Referring now to FIG. 16, a flowchart is provided depicting logic which may be used when implementing a shipping cost optimization algorithm. Shipping carriers may charge a fixed base amount for a particular package size, with added charges if the actual weight of the package exceeds a predetermined weight. In this situation, if the weight of a particular package does not reach the predetermined weight, then the shipper of the items in the package is not making the most cost-effective use of the space in that package. A shipping carrier may charge based on the so-called "dimensional weight" for a package that is relatively large in volume but relatively light in weight. 

Erie does not disclose the following limitations:
performing a secondary pre-order operation, wherein all items of identical or substantially identical dimensions in a given order are combined into a single item for analysis purposes, 
However, Arunapuram discloses (([0032] Multicontainer MIP solver is capable of optimally selecting the right combination of resources or containers to pack a set of items. The objective of multi-container MIP solver may be to minimize the total number of containers used and/or minimize the cost. For each resource or container type, multi-container MIP solver estimates the number of containers of those type that are needed to pack all of the items. Multicontainer MIP solver is also able to mix different resource or containers types to provide an estimate that uses more than one type of resource or container. In some embodiments, multi-container MIP solver utilizes heuristic solver with a quick packing method, to perform the estimation of numbers of resources needed for each resource type. As a result, multi-container MIP solver produces multiple estimates of the number of containers needed depending on the container type);

performing an order cubing operation to determine a best fitted carton for each sample order, (However, Arunapuram discloses [0034] According to certain embodiments, the heuristic solver employs different packing methods or algorithms iteratively to simulate the packing of one container at a time. The packing methods may include quick packing, single container MIP packing, enumerative packing, and/or three dimensional load packing. According to an embodiment, the heuristic solver is provided with a set of items, set of resources, and a packing method as inputs. The heuristic solver can then find the best fit container for packing. To do so, the heuristic solver uses the remaining items to be packed and packs them into each resource type using the provided packing method. The heuristic solver then selects the best packed resource according to a given criteria. For example, the criteria used to determine the best packed resource may include the one that minimizes cost, maximizes utilization, and/or minimizes containers. The best resource as determined according to the selected criteria is then added to a list of packed resources. The Heuristic solver repeats the above steps adding packed resources to the list, until there are no more items remaining for packing. When it is determined that no more items remain, heuristic solver returns the packed resource list to container optimization module 213);

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Arunapuram in the systems of Erie, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Erie does not disclose the following limitations:

the lengths and widths of all items in a given order being cubed are initially placed into a list, the resulting list of dimensions is sorted, the length and width dimensions of the selected carton are determined by the largest and second largest dimension on the item dimension list, the length and width of each item is multiplied to determine an area, and the items in the order are arranged beginning with the item of largest determined area, the result of the order cubing operation being a set of optimally fitted cartons for all orders in the previously taken order sample.

However, Powers discloses: ([0028] Since different shipping carriers likely have different pricing based on weight of a package and distance to be shipped (typically assessed by the number of "zones" a package must cross or a stepped-distance zone from origination point), the presently disclosed method accounts for different rate tables and rate schemes of different shipping carriers. Shipping carriers also allocate different charges based on a "dim factor" or "dimensional factor" which approximates the density of a package. A "dimensional weight" is calculated as the volume of a package (length multiplied by width multiplied by height) divided by the dim factor. Low density packages are typically penalized or given a separate pricing table that is not exclusively based on weight. In other words, once a package has a sufficiently low density, it is typically charged by the higher of either its actual weight or its dimensional weight; ([0049] Prepack checks are conducted at operation 203. During prepack checks items can be passed in either assuming they will be shipped in their existing packaging or may already be placed in specific containers. At operation 205, items are sorted by the user-specific item sort, which typically results in a volume descending order of the items. In other embodiments, the results may be ranked in other orders, e.g., by the longest single dimension of the items, by the largest cross section of the items, by the highest weight of the items, etc. At operation 207, containers are sorted in an order of ascending relative cost, and overrides may be applied, for example, on the basis of total rate, rate per unit volume, or rate per unit weight. In other embodiments, the containers may be ranked in other orders, e.g., by an ascending order of additional cost to add next product in the containers, by an ascending order of cost per product in the containers, etc. [0056] In this embodiment, rate Model(w) is a shipment-detail-specific and carton-specific function that returns the estimated rate (cost) of a carton considering order details, additional services, delivery date obligations, insurance, shipping distance, fuel cost, and other factors, dependent upon the estimated final carton weight w; the flat Cost is a shipment-detail-specific and carton-specific static cost associated with the materials, fixed surcharges, flat rates, and other factors, for the carton, strictly independent of the estimated final carton weight w. To wit, cost is estimated by the sum of rate Model (w) and flat Cost. If both values are 0, the carton volume is substituted as the flat Cost. In one example, a goal of most-items selects cartons to maximize the count of items packed in each carton, and uses volume-based methods. In another example, a goal of lowest-cost minimizes deltaCost, or the cost increase caused by nextltem. The deltaCost is found by rate Model(wt)-rate Model(wO), where wO is the weight of the carton as currently packed, and wt is the weight of the carton including nextltem; [0010] In a preferred embodiment, the first ranking list includes the plurality of products in a volume descending order).

performing an optimal carton set searching operation by applying a specialized genetic algorithm with the reduced number of feasible cartons resulting from the previous pre-searching adjustment step serving as an input, where chromosome length of the genetic algorithm varies on average from between 150-300 and child chromosomes in the genetic algorithm come from multiple parent chromosomes based on probability of selection; as a result of the optimal carton set searching operation, outputting an optimized carton set that will fit all orders in the sample and will also reduce dimensional weighing shipping cost; using the cartons of the outputted optimized carton set for shipping order items.
However Powers discloses ([0008] [introduces the relationship between the dimensional weight associated with the at least one container and a rate table that comprises shipping rates according to a discount or deal agreed between the user and at least one of the one or more shipping carriers regarding the dimensional weight, which Examiner interprets as comparable to the dimensional weighting shipping cost of the present invention]; ALSO SEE [0031] In contrast, the presently disclosed systems and methods remove those subjective determinations and replace them with objective, rules-based calculations to optimize packing and cartonization based on cost or any number of other factors. Where packers previously calculated a carton solution without regard to the shipping cost, the effects of rates and other shipping costs are now directly incorporated in the carton solution in a single, rules-based process. Where subjective determinations were made regarding the specifics of shipping, a process is now defined with objective inputs and an optimized output; [0048] An optimized solution in the context of the disclosed system and methods is typically a cost-optimal solution. Through the present disclosure, a cost-optimal solution refers to a solution that is optimal for packing products or items based on a method or algorithm disclosed in various embodiments, based on various parameters that are set up as default, input by a user, or calculated based on user preference or previous behaviors. Items to be shipped are sorted into packages that are optimized against carrier rate tables and dim weight rules to achieve the lowest cost shipping solution. However, in some embodiments a packing and shipping solution may be optimized for volume, weight, density, quantity of packages, or any number of other factors; [0076] In one embodiment, an algorithm or sub-process may be used to perform the operation 410 to sort new containers by cost. Using cartons as an example of containers, the algorithm determines which kind of new carton to open to arrive at a cost-optimal solution, if the next item cannot be placed into any existing cartons. According to one embodiment, using the algorithm called SelectCartonByCost, the disclosed method receives inputs of: (1) next Items, which represents a list of unpacked items, sorted by user-defined sequence or volume descending, and having dimensional information; (2) a list of cartons having dimensional information, and optionally also including a flat Cost and/or a rate Model(w) defined for each available carton type, referred to as availableCartonTypes; and (3) usableSpace, which represents an estimate of average volume efficiency of the final packing.).
instructing the shipper to use the cartons of the outputted optimized carton set for shipping order items of subsequently-received orders. 
However Powers discloses: [0034] The present disclosure is not merely automating a pre-existing process to make it faster. Rather, the presently disclosed subject matter allows computers to produce optimal packing solutions using a set of objective rules; the optimal packing solutions were previously available only with the benefit of subjective inputs from packers. The disclosed systems and methods use a combined order of specific rules that render information into a specific format that is then used and applied to create desired results: packing instructions for an optimal cartonization and shipping solution).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Powers et al in the systems of Erie, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 23, Erie does not disclose:
wherein the one or more computers are in communication with a warehouse management system of the shipper, and the goods order data sample is retrieved by the one or more computers from a data store associated with the warehouse management system of the shipper.
However, Powers discloses in [0087] Referring back to FIG. 2, at operation 211, image generation is conducted and processes are rendered for all items. Images or other visual representations of the optimized packing solution may be displayed to a user via a display or a GUI. Displays may be provided, for example, on a warehouse management computer that shows a pick and pack list, on a shipping computer to show a reference image that explains the packing solution and/or explains the shipping rates, or on an online shopping website to display an optimized shipping solution for items in a shopping cart.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Powers et al in the systems of Erie, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Allowable Subject Matter
Claims 2, 3, 6, 8, 9, 11,12,14, 15, 16, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art Considered
The following art has been considered by Examiner, but has not been used in this Office action:

Fleming  			(US 20190329150 Al)

Rogers et al 			(US 20160011750 Al)

Lee 				(US 20130231773 Al)

Saha 				(US 20140172736 Al)

Biancavilla 			(US 20070136150 A1)


Response to Arguments
Applicant's arguments filed 11/10/20 have been fully considered but they are not persuasive. 
Applicants disagree with the 101 rejection and argues that the Examiner’s description of the claims as reciting “a method that allows for access, analysis, update and communication of electronic shipping records” is simply not accurate.  However, Examiner respectfully disagrees. Independent claim 1 recites “receiving…” [access], “performing…an order cubing operation…” [analysis/update], “performing…an optimal carton set searching…” [access], “determining and presenting…” [access/communication], “determining…” [analysis], “use by the shipper of the cartons…” [access].  Independent claim 18 discloses “receiving…” [access], “performing…” [analysis, update], “performing…” [analysis, update], “performing…” [analysis, update], “outputting…” [communication], “instructing…” [communication].  
 Applicant further argues that there is no actual “observation, evaluation, judgement and opinion” of shipping records as asserted by the Examiner.  However, Examiner respectfully disagrees.  The present claims disclose the observation of different sizes of goods shipped by a shipper, and the evaluation of whether or not an optimized carton set can fit orders.
Applicant further argues that the rejected claims integrate a judicial exception into a practical application.  However, examiner respectfully disagrees. The combination of elements in the present invention do not add meaningful limits on the abstract idea and do not result in an inventive process.  The claims are therefore ineligible.
Applicant’s arguments, see arguments/remarks, filed 11/10/20, with respect to the rejection(s) of claim(s) 1-20 under Arunapuram (US 20130041836 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Erie et al (US 20100049537 A1).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-2.72-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm,

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hftp://pajr-direct.uspto.poy. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTG Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.

February 12, 2021
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628